Citation Nr: 0923365	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertensive retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In an October 2008 rating decision, the rating for 
the Veteran's retinopathy was increased to 10 percent, from 
the effective date of service connection.  This action did 
not satisfy the Veteran's appeal.

The Veteran was scheduled for a hearing before the Board at 
the RO in May 2009, but failed to appear.  He has not 
requested that the hearing be rescheduled.  Accordingly, his 
request for a Board hearing is deemed withdrawn.  See 38 
C.F.R.   § 20.704(d) (2008).


FINDING OF FACT

The Veteran's hypertensive retinopathy is manifested by far 
corrected vision of 20/30 in the right eye and 20/25 in the 
left eye; it is not productive of any other significant 
symptoms or functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertensive retinopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.84a, Diagnostic 
Codes 6006, 6011, 6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in July 2004 and March 2006.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in November 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had complete 
VCAA notice been provided before the initial adjudication of 
the claim.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6011, a 10 percent 
rating is authorized for retinal scars, atrophy of the 
retina, or centrally located irregularities of the retina 
with irregular, duplicated, enlarged or diminished image.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6006, retinitis, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  

38 C.F.R. § 4.75 provides that the best distant vision 
obtainable after correction by glasses will be the basis of 
the rating for impairment of visual acuity

Under Diagnostic Code 6079, a noncompensable rating is 
assigned if corrected visual acuity is 20/40 or better in 
both eyes.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6011, a 10 percent 
disability evaluation is warranted for localized retinal 
scars, atrophy of the retina, or centrally located 
irregularities of the retina with irregular, duplicated 
enlarged or diminished image.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected hypertensive retinopathy.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection for hypertensive 
retinopathy in January 2005, and assigned a noncompensable 
rating effective June 24, 2004.  The Veteran appealed this 
decision, contending that the severity of his vision loss 
warrants a higher rating.  In October 2008, the RO increased 
the Veteran's disability evaluation to 10 percent by analogy 
under Diagnostic Code 6011, effective June 24, 2004.  This 
action did not satisfy the Veteran's appeal.

VA outpatient treatment records note complaints of vision 
problems and contain an eye consult in June 2004, where the 
Veteran was diagnosed with hypertensive retinopathy with a 
copper wire appearance.  Corrected visual acuity at that time 
was 20/25 bilaterally.

The Veteran was afforded a VA fee-basis examination in 
October 2008.  The Veteran reported that he had been 
diagnosed with hypertensive retinopathy and that the 
condition has existed for 22 years.  He indicated that he had 
blurred vision, but reported no pain, distorted vision, 
enlarged images, redness, swelling, discharge or watering.  
He also stated that his eye condition did not cause 
incapacitation or functional impairment, and that he was not 
receiving treatment for it and had never been he ever 
hospitalized for it.

Upon examination, the examiner found no eye or lacrimal duct 
disease or injury.  There was no evidence of congestive or 
inflammatory glaucoma, but a funduscopy examination showed 
retinal arterio-venous crossing changes in both eyes.  There 
was also some venostasis of the retinal venules.  Intraocular 
pressure of the eyes were within normal limits, and 
keratoconus was not present.  A visual acuity examination 
revealed corrected visual acuity of 20/30 in the right eye 
and 20/25 in the left eye.  The Veteran did not have 
diplopia, enucleation or nystagmus.  The examiner concluded 
by providing a continuing diagnosis of hypertensive 
retinopathy, with no effect on the Veteran's usual occupation 
or daily activity.

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of 10 percent for hypertensive 
retinopathy is not warranted.  During the period of this 
claim, the Veteran's corrected visual acuity in both eyes has 
been nearly normal and is not sufficient to justify a 
compensable rating under the applicable criteria.  The 
evidence shows that the disability is not productive of 
incapacitation or any symptoms or functional impairment other 
than the slight decrease in corrected visual acuity.  
Therefore, the disability does not warrant more than the 
minimum 10 percent rating assigned on the basis of active 
pathology.

The only other diagnostic code that deals specifically with 
damage to the retina is 38 C.F.R. § 4.84a, Diagnostic Code 
6011, which does not authorize more than a 10 percent rating.  
Moreover, the assignment of compensable ratings under 
Diagnostic Code 6006 and Diagnostic Code 6011 is prohibited 
because the symptoms and functional impairment contemplated 
under those codes is not separate and distinct.  

The Board has considered the Veteran's statements to the 
effect that his hypertension has caused his eyes to 
deteriorate to the point where he cannot drive and he cannot 
determine "a man from a woman at 5 feet" without glasses.  
As pointed out above, evaluations on the basis of impairment 
of visual acuity are based on corrected visual acuity.  The 
medical evidence demonstrates that the Veteran's corrected 
visual acuity is only slightly impaired.  Accordingly, the 
Board concludes that the disability is properly rated as 10 
percent disabling.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertensive retinopathy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


